Title: To Benjamin Franklin from Thomas Wharton, 9 February 1768
From: Wharton, Thomas
To: Franklin, Benjamin


This letter and subsequent ones from Joseph Galloway, George Croghan, William Franklin, and the Pennsylvania Assembly attest the seriousness of Indian affairs in the newly acquired western territories, and the urgent necessity of pacifying the savages by a formal settlement of the boundary that Sir William Johnson had discussed with them in 1765. Pacification was prerequisite for the success of the land speculators. Croghan, William Franklin, and the Whartons were trying to acquire huge tracts in Indiana, Sir William Johnson did business with the Whartons and looked favorably on their schemes, and Benjamin Franklin was lobbying for them in London. Shelburne, before surrendering jurisdiction over American affairs to Hillsborough early in 1768, had suggested changes in policy that would have aided the speculators; but it was by no means certain that Hillsborough would take the same attitude. Croghan enlisted William Franklin, Governor John Penn, the Rev. Richard Peters (the former provincial secretary and the Penns’ chief Indian negotiator), Joseph Galloway, and others to write letters urging the necessity of settling the boundary question. The next step was a conference with the Indians at Fort Stanwix in the autumn of 1768, which demarcated the boundary and opened the way for the speculators. There remained the problem-insoluble, as it proved-of inducing the government to ratify this agreement.
 
Dear friend
Philad. February 9th. 1768
I wrote thee on the 20th Ulto. per packet, and therein mentioned the horrid Murders committed by Frederick Stump, And that the Governor and Chief Justice had taken steps to apprehend Him, but before their Warrants could reach those parts, One William Patterson taking with Him a Number of Men, went to Stumps abode, who on their Appearing fled to the Woods, but Patterson made Use of a Decoy, that induced Stumps party to bring Him in, when He was Seized, bound and brought by Patterson down to Carlisle, and on the 23d January deliverd into the hands of the Sheriff of the County, for the other particular I refer thee to the paper now Enclosed. These transactions hath filled the Minds of the People with great Uneasiness, they being fully satisfied, that, there can be No security in a Government, w[h]ere either its Weakness or Connivance, prevents them from bringing such Atrocius Offenders to Justice. Its very fortunate that the House is sitting at this Time, as they improve every opportunity, to Urge the G-r to do his duty, by bringing those wretches to the Just Test of the Law; We are satisfied that those very Magistrates who Contraven’d the Kings Writ, are not Attempted to be removed, but instead thereof smoothing Letters have been wrote to them; And great threatnings are Uttered Against the Speaker and the Friends of the People, And w[h]ere it will End time must discover; Clear I am, that little security will shortly be even here, for some of Us, Unless We are so happy as to obtain the Wish’d for Change, and a Gentleman of Governor Franklin’s Abilities and Spirit, placed at the Head of Government. Indeed I have not Words to Convey fully to thee, the Prevalence of a Disposition in the Inhabitants of Cumberland County, to support All persons who kill Indians, And while that Lawless disposition continues, and the present Weakness of G-t prevails, there is little hope or reason to believe, We shall be at peace with the Natives.
I am now inform’d by a Person who came down Yesterday, that they threaten Patterson in such a Manner, that He thinks his Life unsafe, and is preparing to come with his Family to this City.
Col. Croghan the Day before Yesterday returnd from Sir Wm. Johnson’s, by whom our speaker receivd, an Obliging Letter from that Gentleman, wherein He expressly declares, “that one of the principal Causes of the Indians present discontent, and threatning prospect of An Indian War is, their Not receiving from this Government, that Justice and Satisfaction which the Murders of their People at Conestego and at Lancaster required.” 
He had not then heard of the late Barbarous scenes perpetrated by Stump.
I expect that the House will Tomorrow resolve themselves into a Committee of the Whole house, to Consider the present distracted State of this Province, and Enter into Certain resolutions, particularly relative to the Various Murders, that have been Committed. That The Failure of the Executive Branch of this Government, in their Duty, in Not punishing former Offenders, may Justly be lookd upon, as an Encouragement to the recent Acts of Barbarity &c. &c. And therefore they renew their prayer for the Change of Government; but I fear they will not pass the House, in time for this Vessell.
It is intended by Sir William and Col. Croghan to have two large Treaties with the Confederate Nations of Indians, in Next Month, One to be held in the Seneca Country for the Northern Tribes at which Sir William will be present; the Other at Pittsburgh for the Western Indians, at which Col: Croghan is to Negociate Matters; At these Treaties, thro’ the great Influence of those Gentlemen, We hope, for at least a prolongation of Peace; It is proposed, that Our Assembly shall give about £3000 to those Nations, for the Wiping away the Blood of their Warriours and relatives, which has been spilt at a time they were in perfect Peace with Us; And this to be done distinct from the Kings Presents, And as an Attonement from this province. A Number of the Principal Members mett a few of Us last Evening, and they Agreed to the Measure; which I hope will be Carried through the House Tomorrow.
They have Agreed to build the Colonel house at the Barracks, and I Assure thee, We never before stood so Well with the Milatary, which the Other side Perceive.
I should be glad to inform thee of some Matters, which I dare not Committ to paper-but shall Just say, We are now stronger in the House, then at any time, since the Change of Government was on the Carpet; And I hope thou’l have strength enough to bring it to a happy Close, as in this Our future safety depends. I am thy Affectionate and Sincere friend
Tho Wharton
To Benjamin Franklin Esqr.
 
Endorsed: Mr Thos Wharton Feb. 9. 1768
